Exhibit 10.2

EXECUTION VERSION

FIRST LIEN INTERCREDITOR AGREEMENT

dated as of

March 2, 2012,

among

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Bank Collateral Agent under the Credit Agreement,

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,

as Indenture Agent under the Indenture,

EACH GRANTOR

and

each Additional Agent from time to time party hereto



--------------------------------------------------------------------------------

Table of Contents

 

     Page  

ARTICLE I

       Definitions        SECTION 1.01. Construction; Certain Defined Terms    1
 

ARTICLE II

  

Priorities and Agreements with Respect to Shared Collateral

  

SECTION 2.01. Priority of Claims

     7   

SECTION 2.02. Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens

     8   

SECTION 2.03. No Interference; Payment Over; No New Liens

     9   

SECTION 2.04. Automatic Release of Liens; Amendments to Security Documents

     10   

SECTION 2.05. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings

     11   

SECTION 2.06. Reinstatement

     11   

SECTION 2.07. Insurance

     12   

SECTION 2.08. Refinancings

     12   

SECTION 2.09. Certain Cash Collateral

     12   

SECTION 2.10. Possessory Collateral Agent as Gratuitous Bailee for Perfection

     12   

ARTICLE III

  

Existence and Amounts of Liens and Obligations

  

ARTICLE IV

  

The Applicable Collateral Agent

  

SECTION 4.01. Appointment and Authority

     13   

SECTION 4.02. Rights as a Secured Party

     14   

SECTION 4.03. Exculpatory Provisions

     14   

SECTION 4.04. Reliance by Collateral Agents

     16   

SECTION 4.05. Delegation of Duties

     16   

SECTION 4.06. Non-Reliance on Collateral Agent and other Secured Parties

     17   

SECTION 4.07. Indemnity

     17   

ARTICLE V

  

Miscellaneous

  

SECTION 5.01. Notices

     17   

SECTION 5.02. Waivers; Amendment

     18   

SECTION 5.03. Parties in Interest

     19    SECTION 5.04. Survival of Agreement    19  

SECTION 5.05. Obligations Absolute

     19   

SECTION 5.06. Counterparts

     19   

SECTION 5.07. Severability

     20   

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

     Page  

SECTION 5.08. Governing Law

     20   

SECTION 5.09. Submission To Jurisdiction Waivers

     20   

SECTION 5.10. WAIVER OF JURY TRIAL

     20   

SECTION 5.11. Headings

     21   

SECTION 5.12. Conflicts

     21   

SECTION 5.13. Provisions Solely to Define Relative Rights

     21   

SECTION 5.14. Collateral Agents

     21   

SECTION 5.15. Integration

     21   

ANNEX A        JOINDER

  

 

 

ii



--------------------------------------------------------------------------------

FIRST LIEN INTERCREDITOR AGREEMENT, dated as of March 2, 2012 (as amended or
supplemented from time to time, this “Agreement”), among CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Bank Collateral Agent for the Credit Agreement Secured
Parties (in each case, as defined below), THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Indenture Agent for the Indenture Secured Parties (in each
case, as defined below), each Grantor party hereto and each Additional Agent (as
defined below) from time to time party hereto for the Additional Secured Parties
(as defined below) of the Series with respect to which it is acting in such
capacity.

RECITALS

WHEREAS, Claire’s Inc., a Delaware corporation (“Holdings”), Claire’s Stores,
Inc., a Florida corporation (the “Company”), the Lenders party thereto from time
to time, Credit Suisse AG, as administrative agent and collateral agent for the
Lenders are party to a Credit Agreement, dated as of May 29, 2007, pursuant to
which, among other things, the lenders party thereto have agreed, subject to the
terms and conditions set forth therein and in the other Loan Documents (as
defined therein), to make certain loans and financial accommodations to the
Company.

WHEREAS, Claire’s Escrow II Corporation, a Delaware corporation, as issuer, and
The Bank of New York Mellon Trust Company, N.A., as trustee, principal paying
agent, transfer agent and collateral agent, are party to that certain Senior
Secured First Lien Notes Indenture, dated as of February 28, 2012, as
supplemented by that certain Senior Secured First Lien Notes Supplemental
Indenture thereto, dated as of March 2, 2012, by and among the Company, the
Guarantors thereunder, and the Indenture Agent (together, the “Indenture”),
relating to the Company’s $400,000,000 of 9.00% Senior Secured First Lien Notes
due 2019 (the “2019 Notes”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Bank Collateral Agent (for itself and on behalf of the Credit
Agreement Secured Parties), the Indenture Agent (for itself and on behalf of the
Indenture Secured Parties), and each Additional Agent (for itself and on behalf
of the Additional Secured Parties of the applicable Series) agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Construction; Certain Defined Terms. (a) The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, other document, statute
or regulation herein shall be construed as referring to such agreement,
instrument, other document, statute or regulation as from time to time amended,
supplemented or otherwise modified, (ii) any reference herein to any Person
shall be construed to include such Person’s successors and assigns, but shall
not be deemed to include the subsidiaries of such Person unless express
reference is made to such subsidiaries, (iii) the words “herein”, “hereof and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (iv) all
references herein to Articles, Sections and Annexes shall be construed to refer
to Articles, Sections and Annexes of this Agreement unless the context requires
otherwise, (v) unless otherwise expressly qualified herein, the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights and (vi) the term “or” is not
exclusive.

 

 

1



--------------------------------------------------------------------------------

(b) It is the intention of the Secured Parties of each Series that the
Additional Secured Parties with respect to any Series of Additional Obligations
(and not the Secured Parties of any other Series) bear the risk of any
determination by a court of competent jurisdiction that (w) any of the
Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of
Obligations), (x) the security interest of such Series of Obligations in any of
the Collateral securing any other Series is not enforceable, (y) any intervening
security interest exists securing any other obligations (other than another
Series of Obligations) on a basis ranking prior to the security interest of such
Series of Obligations or (z) a Guarantee of such Series of Obligations is
unenforceable (any such condition, an “Impairment” of such Series). In the event
of any Impairment with respect to any Series of Additional Obligations, the
results of such Impairment shall be borne solely by the holders of such Series,
and the rights of the holders of such Series (including, without limitation, the
right to receive distributions in respect of such Series pursuant to
Section 2.01) set forth herein shall be modified to the extent necessary so that
the effects of such Impairment are borne solely by the holders of the Series
subject to such Impairment. Additionally, in the event the Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), then, subject to
Section 2.05(a), any reference to such Obligations or the documents governing
such Obligations shall refer to such obligations or such documents as so
modified.

(c) Any references herein to provisions of the Bankruptcy Code, and the use of
concepts or terms that find meaning in connection therewith (e.g.
“debtor-in-possession”) shall be deemed to refer as well to similar provisions,
concepts or terms under any other Bankruptcy Law. Any references herein to a
security interest being “perfected” shall be deemed to refer to perfection under
the Uniform Commercial Code of any U.S. jurisdiction and to similar provisions,
concepts or terms under the law of any other jurisdiction (it being understood
that in jurisdictions where no such similar provisions, concepts or terms exist,
the term “perfected” shall not be given any effect hereunder).

(d) Each Security Document is subject to the terms of this Agreement. In the
event of a conflict between the terms of any Security Document and this
Agreement, the terms of this Agreement will prevail.

(e) Capitalized terms used and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement and the Indenture, as applicable,
with the Credit Agreement controlling, in the event of discrepancies. As used in
this Agreement, the following terms have the meanings specified below:

“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) under any Additional Agreement, in each case,
together with its successors in such capacity.

“Additional Agreement” shall mean any indenture, credit agreement or other
agreement, document or instrument, if any, pursuant to which any Grantor has or
will incur, or evidencing the incurrence by any Grantor of, Additional
Obligations; provided that, in each case, the Indebtedness and other obligations
thereunder have been designated as Additional Obligations pursuant to and in
accordance with Section 5.02(c).

“Additional Obligations” shall mean all advances to, and debts, liabilities,
obligations, covenants and duties of, any Grantor arising under any Additional
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or

 

2



--------------------------------------------------------------------------------

hereafter arising and including interest and fees that accrue after the
commencement by or against any Grantor or any Affiliate thereof of any
Insolvency or Liquidation Proceeding, regardless of whether such interest and
fees are allowed claims in such Insolvency or Liquidation Proceeding, in each
case, that have been designated as Additional Obligations pursuant to and in
accordance with Section 5.02(c) but shall not include the Credit Agreement
Obligations or the Indenture Obligations.

“Additional Secured Party” means the holders of any Additional Obligations and
any Additional Agent with respect thereto.

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

“Applicable Collateral Agent” means (i) until the earlier of (x) the Discharge
of Credit Agreement Obligations and (y) the Cut-Off Date (and for these
purposes, the Cut-Off Date shall be deemed to have not yet occurred at any time
that it has been stayed, deemed not to have occurred or rescinded pursuant to
the proviso in the definition thereof), the Bank Collateral Agent and (ii) from
and after the time referred to in clause (i), the Major Non-Controlling
Collateral Agent.

“Bank Collateral Agent” means Credit Suisse AG, in its capacity as Collateral
Agent (as defined in the Credit Agreement) together with its successors in such
capacity.

“Bankruptcy Case” shall have the meaning assigned to such term in
Section 2.05(b).

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
successor statute.

“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, including laws for
the relief of debtors.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close.

“Collateral” means all assets and properties subject to Liens created pursuant
to any Security Document to secure one or more Series of Obligations.

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the Bank Collateral Agent, (ii) in the case of the Indenture Obligations, the
Indenture Agent, and (iii) in the case of any Series of Additional Obligations
or Additional Secured Parties that become subject to this Agreement after the
date hereof, the Additional Agent named for such Series in the applicable
Joinder.

“Company” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Controlling Secured Parties” means the Series of Secured Parties whose
Collateral Agent is the Applicable Collateral Agent.

“Credit Agreement” means that certain Credit Agreement, dated as of May 29,
2007, among Holdings, the Company, the lenders and other parties thereto from
time to time, Credit Suisse AG, Cayman Islands Branch (f/k/a Credit Suisse,
Cayman Islands Branch), as administrative agent for the lenders, and the other
parties thereto, as the same may be amended, restated, supplemented, waived or
otherwise modified from time to time.

 

3



--------------------------------------------------------------------------------

“Credit Agreement Obligations” means the “Obligations” as defined in the Credit
Agreement.

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement or the definition designated by the Company as being its
equivalent in any Subsequent Credit Agreement.

“Credit Documents” means (i) the “Loan Documents” as defined in the Credit
Agreement, (ii) the Indenture, the Notes and the “Security Documents” (as
defined in the Indenture) and (iii) any corresponding term(s) in any Additional
Agreement. For the avoidance of doubt, the Credit Documents for any Series shall
be deemed to include all Security Documents securing such Series.

“Cut-Off Date” means, with respect to any Major Non-Controlling Collateral
Agent, the date which is at least 90 days (throughout which 90 day period such
Person was the Major Non-Controlling Collateral Agent) after the occurrence of
both (i) an Event of Default (under and as defined in the Credit Documents under
which such Major Non-Controlling Collateral Agent is the Collateral Agent) and
(ii) the Applicable Collateral Agent’s and each other Collateral Agent’s receipt
of written notice from such Major Non-Controlling Collateral Agent certifying
that (x) such an Event of Default has occurred and is continuing and (y) the
Obligations of the Series with respect to which such Major Non-Controlling
Collateral Agent is the Collateral Agent are currently due and payable in full
(whether as a result of acceleration thereof or otherwise) in accordance with
the terms of the applicable Credit Document; provided the Cut-Off Date shall be
stayed and shall not occur and shall be deemed not to have occurred and be
rescinded (1) at any time the Applicable Collateral Agent has commenced and is
diligently pursuing any enforcement action with respect to any Shared Collateral
or (2) at any time any Grantor which has granted a security interest in such
Shared Collateral is then a debtor under or with respect to (or otherwise
subject to) any Insolvency or Liquidation Proceeding.

“DIP Financing” shall have the meaning assigned to such term in Section 2.05(b).

“DIP Financing Liens” shall have the meaning assigned to such term in
Section 2.05(b).

“DIP Lenders” shall have the meaning assigned to such term in Section 2.05(b).

“Discharge” means, with respect to any Series of Obligations, (a) payment in
full in cash of the principal of and interest (including interest accruing
during the pendency of any Insolvency or Liquidation Proceeding, regardless of
whether allowed or allowable in such Insolvency or Liquidation Proceeding) and
premium, if any, on all Indebtedness outstanding under such Series, (b) payment
in full of all other Obligations that are due and payable or otherwise accrued
and owing at or prior to the time such principal and interest are paid in
connection with such Series, (c) cancellation of or the entry into arrangements
satisfactory to the relevant Collateral Agent with respect to all letters of
credit issued and outstanding under such Series, if any, and (d) termination or
expiration of all commitments to lend and all obligations to issue or extend
letters of credit under the such Series, if any.

“Event of Default” means any Event of Default under and as defined in the Credit
Agreement, the Indenture or an Additional Agreement, as the context requires,
provided that any notice, lapse of time or other condition precedent to the
occurrence of such Event of Default in the relevant instrument shall have been
satisfied.

“Grantors” means Holdings, the Company and any other Person that has granted a
security interest pursuant to any Security Document to secure any Series of
Obligations.

 

4



--------------------------------------------------------------------------------

“Guarantee” means any guarantee of the Credit Agreement Obligations, the
Indenture Obligations or any Additional Obligations provided under or pursuant
to any Credit Document.

“Guarantor” means Holdings and any other Person that has provided a Guarantee.

“Holdings” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Impairment” shall have the meaning assigned to such term in Section 1.01(b).

“Indenture” shall have the meaning assigned to such term in the recitals to this
Agreement.

“Indenture Agent” means The Bank of New York Mellon Trust Company, N.A., in its
capacity as Collateral Agent (as defined in the Indenture) and Trustee (as
defined in the Indenture) under the Indenture, in each case, together with its
successors in such capacity.

“Indenture Obligations” means the “Notes Obligations” as defined in the Notes
Security Agreement.

“Indenture Secured Parties” means the “Indenture Secured Parties” as defined in
the Notes Security Agreement.

“Insolvency or Liquidation Proceeding” means:

(1) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Grantor, or of a substantial part of the property or assets of
any Grantor, under the Bankruptcy Code or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
any Grantor or for a substantial part of the property or assets of any Grantor
or (iii) the winding up or liquidation of any Grantor; and such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or

(2) any Grantor shall (i) voluntarily commence any proceeding or file any
petition seeking relief under the Bankruptcy Code or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (1) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Grantor or for a
substantial part of the property or assets of any Grantor, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) become unable or admit in writing its inability or fail generally to pay
its debts as they become due.

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(b).

“Joinder” means the document required to be delivered by a Collateral Agent to
the Applicable Collateral Agent pursuant to (i) clause (ii) of Section 5.02(c)
in order to create a Series of Additional Obligations or (ii) Section 2.08.

 

5



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
other), pledge, charge, hypothecation, assignment, security interest, deposit
arrangement or similar encumbrance or any preference, priority or other security
agreement or preferential arrangement of any kind in respect of such asset,
whether or not filed, recorded or otherwise perfected under applicable law
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Major Non-Controlling Collateral Agent” means, at any time with respect to any
Shared Collateral, the Collateral Agent (other than the Bank Collateral Agent at
such time) of the Series of First Lien Obligations that constitutes the then
largest outstanding principal amount of any outstanding Series of First Lien
Obligations (excluding the Series of Credit Agreement Obligations) with respect
to such Shared Collateral.

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, each Collateral Agent that is not the Applicable Collateral Agent.

“Notes Security Agreement” means that certain Collateral Agreement dated as of
March 2, 2012, among the Company, certain subsidiaries of the Company and the
Notes Collateral Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Obligations” means the Credit Agreement Obligations, the Indenture Obligations
and each Series of Additional Obligations.

“Party” means a party to this Agreement. The term “Parties” means any of them.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, governmental authority or other entity of whatever nature.

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code as in effect
in any U.S. jurisdiction or the law of any non-U.S. jurisdiction. Possessory
Collateral includes any Certificated Securities, Promissory Notes, Instruments
and Chattel Paper, in each case, delivered to or in the possession of any
Collateral Agent under the terms of the Security Documents. All capitalized
terms used in this definition and not defined elsewhere in this Agreement have
the meanings assigned to them in the New York UCC.

“Proceeds” shall have the meaning assigned to such term in Section 2.01.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement or instrument. “Refinanced” and “Refinancing” have correlative
meanings.

 

6



--------------------------------------------------------------------------------

“Responsible Officer” of any person shall mean any executive officer or the
Chief Financial Officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller (or the equivalents in the relevant jurisdictions) of
such person and any other officer or similar official thereof responsible for
the administration of the obligations of such person in respect of this
Agreement.

“Secured Parties” means the Credit Agreement Secured Parties, the Indenture
Secured Parties and the Additional Secured Parties with respect to each Series
of Additional Obligations.

“Second Lien Intercreditor Agreement” means the Intercreditor Agreement dated
March 4, 2011 among Holdings, the Company, the Credit Agreement Collateral Agent
and The Bank of New York Mellon Trust Company, N.A., as trustee and collateral
agent under the Second Priority Senior Secured Notes Indenture referenced
therein, and any other intercreditor agreement subordinating Liens to the Liens
of the Security Documents.

“Security Documents” means each agreement, instrument or other document entered
into in favor of any Collateral Agent, or any Collateral Agent and any other
Secured Parties, for purposes of securing any Series of Obligations.

“Series” means (a) with respect to the Secured Parties, each of the Credit
Agreement Secured Parties (in their capacities as such), the Indenture Secured
Parties (in their capacity as such) and the Additional Secured Parties that
become subject to this Agreement that are represented by a common Collateral
Agent (in its capacity as such for the Additional Secured Parties), (b) with
respect to any Obligations, each of the Credit Agreement Obligations, the
Indenture Obligations and the Additional Obligations which pursuant to any
Joinder, are to be represented by a common Collateral Agent (in its capacity as
such for the Additional Secured Parties).

“Shared Collateral” means, at any time Collateral in which the holders of two or
more Series of Obligations (or their respective Collateral Agents) hold a valid
and perfected security interest at such time. If more than two Series of
Obligations are outstanding at any time and the holders of fewer than all Series
of Obligations hold a valid and perfected security interest in any Collateral at
such time, then such Collateral, cash or other assets, as applicable, shall
constitute Shared Collateral for those Series of Obligations that hold a valid
and perfected security interest in such Collateral at such time, and shall not
constitute Shared Collateral for any Series that does not have a valid and
perfected security interest in such Collateral at such time.

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

SECTION 2.01. Priority of Claims. (a) Anything contained herein or in any of the
Credit Documents to the contrary notwithstanding (but subject to
Section 1.01(b)), if an Event of Default has occurred and is continuing and the
Applicable Collateral Agent is taking action to enforce rights in respect of any
Shared Collateral, or any distribution is made in respect of any Shared
Collateral in any Insolvency or Liquidation Proceeding of any Grantor or
otherwise, or any Collateral Agent or any Secured Party receives any payment
pursuant to any intercreditor agreement (other than this Agreement) with respect
to any Shared Collateral (including the Second Lien Intercreditor Agreement),
then the proceeds of any sale, collection or other liquidation or disposition of
any such Shared Collateral received by any Collateral Agent or any Secured Party
and proceeds of any such distribution (all proceeds of any such sale, collection
or other liquidation or disposition of any Shared Collateral and all proceeds of
any such distribution being collectively referred to as “Proceeds”), shall be
applied in the following order:

 

7



--------------------------------------------------------------------------------

(i) FIRST, to the payment of all amounts owing to each Collateral Agent (in its
capacity as such) pursuant to the terms of this Agreement and any Credit
Document or Security Document;

(ii) SECOND, subject to Section 1.01(b), to the extent Proceeds remain after the
application pursuant to preceding clause (i), to the payment in full of the
Obligations of each Series on a ratable basis in accordance with the amounts of
such Obligations owed to them on the date of any such distribution and the terms
of the applicable Credit Documents;

(iii) THIRD, after the Discharge of the Obligations of each Series, to the
Person or Persons legally entitled thereto, as determined by the Applicable
Collateral Agent (it being agreed that the Applicable Collateral Agent may rely
on the advice of its counsel, or the directions of a court of competent
jurisdiction, in making such determination and, in absence of any such court
direction, may deem the Company to be such Person).

(b) Notwithstanding the foregoing, with respect to any Shared Collateral for
which a third party (other than a Secured Party) has a lien or security interest
that is junior in priority to the security interest of any Series of Obligations
but senior to the security interest of any other Series of Obligations (such
third party an “Intervening Creditor”), the value of any Shared Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Shared Collateral or Proceeds to be distributed in
respect of the Series of Obligations with respect to which such Impairment
exists.

(c) It is acknowledged that the Obligations of any Series may, subject to the
limitations set forth in the then extant Credit Documents of each other Series,
be Refinanced or otherwise amended or modified from time to time, all without
affecting the priorities set forth in Section 2.01(a) or the provisions of this
Agreement defining the relative rights of the Secured Parties of each Series.

(d) Notwithstanding the date, time, method, manner or order of grant, attachment
or perfection of any Liens securing any Series of Obligations granted on the
Shared Collateral and notwithstanding any provision of the Uniform Commercial
Code as in effect in any U.S. jurisdiction, or any other applicable law or the
Credit Documents or any defect or deficiencies in the Liens securing the
Obligations of any Series or any other circumstance whatsoever (but, in each
case, subject to Section 1.01(b)), each Secured Party hereby agrees that (i) the
Liens securing each Series of Obligations on any Shared Collateral shall be of
equal priority and (ii) the benefits and proceeds of the Shared Collateral shall
be shared among the Secured Parties as provided herein.

(e) Calculations by the Collateral Agents and the other Secured Parties under
this Agreement of amounts of Obligations outstanding shall be made using the
Dollar Equivalent (as defined in the Credit Agreement) of all such amounts.

(f) If Proceeds with respect to any Shared Collateral are allocated pursuant to
Section 2.01(a)) to any Series of Secured Parties that lacked a valid and
perfected security interest, or was subject to Impairment, with respect to such
Shared Collateral (the “Second Series”), such payment shall be deemed to be only
as between the Secured Parties hereunder, and shall not relate to, nor affect in
any way, the Obligations owed to the Second Series by the Grantors, and the
Series of Obligations of the Secured Parties that had a valid and perfected
security interest in such Shared Collateral that was not subject to Impairment
shall be subrogated to the rights of the Second Series to the extent of such
Proceeds.

SECTION 2.02. Actions With Respect to Shared Collateral; Prohibition on
Contesting Liens. (a) With respect to any Shared Collateral, (i) only the
Applicable Collateral Agent

 

8



--------------------------------------------------------------------------------

shall act or refrain from acting with respect to the Shared Collateral
(including with respect to any intercreditor agreement with respect to any
Shared Collateral) (ii) the Applicable Collateral Agent shall not follow any
instructions with respect to such Shared Collateral (including with respect to
any intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Collateral Agent (or any other Secured Party other than the
Controlling Secured Parties) and (iii) no Non-Controlling Collateral Agent or
other Secured Party (other than the Controlling Secured Parties) shall, or shall
instruct the Applicable Collateral Agent to, commence any judicial or
nonjudicial foreclosure proceedings with respect to, seek to have a trustee,
receiver, liquidator or similar official appointed for or over, attempt any
action to take possession of, exercise any right, remedy or power with respect
to, or otherwise take any action to enforce its security interest in or realize
upon, or take any other action available to it in respect of, any Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral), whether under any Security Document, applicable law
or otherwise, it being agreed that only the Applicable Collateral Agent shall be
entitled to take any such actions or exercise any such remedies with respect to
Shared Collateral; provided that, notwithstanding the foregoing, (i) in any
Insolvency or Liquidation Proceeding, any Collateral Agent or any other Secured
Party may file a proof of claim or statement of interest with respect to the
Obligations owed to the Secured Parties; (ii) any Collateral Agent or any other
Secured Party may take any action to preserve or protect the validity and
enforceability of the Liens granted in favor of Secured Parties, provided that
no such action is, or could reasonably be expected to be, (A) adverse to the
Liens granted in favor of the Controlling Secured Parties or the rights of the
Applicable Collateral Agent or any other Controlling Secured Parties to exercise
remedies in respect thereof or (B) otherwise inconsistent with the terms of this
Agreement, including the automatic release of the Liens provided in
Section 2.04; and (iii) any Collateral Agent or any other Secured Party may file
any responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims of such Secured Party,
including any claims secured by the Shared Collateral, in each case, to the
extent not inconsistent with the terms of this Agreement. Notwithstanding the
equal priority of the Liens (but subject to Section 2.01(a)), the Applicable
Collateral Agent may deal with the Shared Collateral as if the Applicable
Collateral Agent had a senior and exclusive Lien on such Collateral. No other
Secured Party will contest, protest or object to any foreclosure proceeding or
action brought by the Applicable Collateral Agent or any other exercise by the
Applicable Collateral Agent of any rights and remedies relating to the Shared
Collateral. The foregoing shall not be construed to limit the rights and
priorities of any Secured Party or Collateral Agent with respect to any
Collateral not constituting Shared Collateral.

(b) Each Collateral Agent and the Series of Secured Parties for which it is
acting hereunder agree to be bound by the provisions of this Agreement.

(c) Each of the Secured Parties agrees that it will not (and hereby waives any
right to) contest or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), the perfection, priority,
validity or enforceability of a Lien held by or on behalf of any of the Secured
Parties in all or any part of the Collateral, or the provisions of this
Agreement.

SECTION 2.03. No Interference; Payment Over; No New Liens. (a) Each Secured
Party agrees that (i) it will not challenge or question, or support any other
Person in challenging or questioning, in any proceeding the validity or
enforceability of any Obligations of any Series or any Security Document or the
validity, attachment, perfection or priority of any Lien under any Security
Document or the validity or enforceability of the priorities, rights or duties
established by, or other provisions of, this Agreement; provided that nothing in
this Agreement shall be construed to prevent or impair the rights of any Secured
Party from challenging or questioning the validity or enforceability of any
Obligations constituting unmatured interest or the validity of any Lien relating
thereto pursuant to Section 502(b)(2) of the Bankruptcy Code; (ii) it will not
take or cause to be taken any action the purpose

 

9



--------------------------------------------------------------------------------

or intent of which is, or could be, to interfere, hinder or delay, in any
manner, whether by judicial proceedings or otherwise, any sale, transfer or
other disposition of the Shared Collateral by the Applicable Collateral Agent,
(iii) except as provided in Section 2.02, it shall have no right to (A) direct
any Collateral Agent or any other Secured Party to exercise any right, remedy or
power with respect to any Shared Collateral (including pursuant to any
intercreditor agreement) or (B) consent to the exercise by any Collateral Agent
or any other Secured Party of any right, remedy or power with respect to any
Shared Collateral (including pursuant to any intercreditor agreement), (iv) it
will not institute any suit or assert in any Insolvency or Litigation Proceeding
or other proceeding any claim against the Applicable Collateral Agent or any
other Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise with respect to any Shared Collateral,
and the Applicable Collateral Agent or other Secured Party shall not be liable
for any action taken or omitted to be taken by such Applicable Collateral Agent
or other Secured Party with respect to any Shared Collateral in accordance with
the provisions of this Agreement, (v) it will not seek, and hereby waives any
right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (vi) it will not
attempt, directly or indirectly, whether by judicial proceedings or otherwise,
to challenge the enforceability of any provision of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of any Collateral Agent or any other Secured Party to enforce this
Agreement in accordance with its terms.

(b) Each Secured Party hereby agrees that if it shall obtain possession of any
Shared Collateral or shall realize any proceeds or payment in respect of any
such Shared Collateral, pursuant to any Security Document or by the exercise of
any rights available to it under applicable law or in any Insolvency or
Liquidation Proceeding or through any other exercise of remedies (including
pursuant to any intercreditor agreement), at any time prior to the Discharge of
each of the Obligations, then it shall hold such Shared Collateral, Proceeds or
payment in trust for the other Secured Parties that have a security interest in
such Shared Collateral and promptly transfer such Shared Collateral, Proceeds or
payment, as the case may be, to the Applicable Collateral Agent, to be
distributed in accordance with the provisions of Section 2.01.

SECTION 2.04. Automatic Release of Liens; Amendments to Security Documents.
(a) If, at any time, the Applicable Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral, and in connection
therewith takes action to release any Liens over such Shared Collateral, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens in favor of each other Collateral Agent for the benefit of each Series
of Secured Parties upon such Shared Collateral will automatically be released
and discharged as and when, but only to the extent, such Liens of the Applicable
Collateral Agent on such Shared Collateral are released and discharged; provided
that any proceeds of any Shared Collateral realized therefrom shall be applied
pursuant to Section 2.01. Each Collateral Agent agrees to promptly execute and
deliver (at the sole cost and expense of the Grantors) all such authorizations
and other instruments as shall reasonably be requested by the Applicable
Collateral Agent to evidence and confirm any release of Shared Collateral
provided for in this Section 2.04(a).

(b) Each Secured Party agrees that if the Applicable Collateral Agent enters
into any amendment to any Security Document relating to the Series of
Obligations for which the Applicable Collateral Agent is acting, the Company may
require each other Collateral Agent to enter into corresponding amendments to
the Security Documents governing the Series of Obligations for which such
Collateral Agent is acting so long as (w) the effect of such amendments are
consistent with the effect to the Security Documents for the Series of
Obligations for which the Applicable Collateral Agent is acting in all material
respects, (y) the effect of such amendment is not to release or subordinate the
Liens securing such Series of Obligations or otherwise adverse to the holders of
such Series of Obligations in any material respect (except to the extent already
permitted by the Credit Documents governing such Series of Obligations) and
(z) the Company delivers a certificate of an executive officer of the Company to
such Collateral Agent stating that the requirements of this sentence have been
satisfied.

 

10



--------------------------------------------------------------------------------

SECTION 2.05. Certain Agreements With Respect to Bankruptcy or Insolvency
Proceedings. (a) This Agreement shall continue in full force and effect
notwithstanding the commencement of any Insolvency or Liquidation Proceeding by
or against any Grantor or any of its subsidiaries. If, in any Insolvency or
Liquidation Proceeding, debt obligations of the reorganized debtor secured by
Liens upon any property of the reorganized debtor are distributed, pursuant to a
plan of reorganization or similar dispositive restructuring plan, on account of
each Series of Obligations, then, to the extent the debt obligations distributed
on account of each Series of Obligations are secured by Liens upon the same
assets or property, the provisions of this Agreement will survive the
distribution of such debt obligations pursuant to such plan and will apply with
like effect to the Liens securing such debt obligations.

(b) If any Grantor shall become subject to a case (a “Bankruptcy Case”) under
the Bankruptcy Code or any other Bankruptcy Law and shall, as
debtor(s)-in-possession, move for approval of financing (“DIP Financing”) to be
provided by one or more lenders (the “DIP Lenders”) under Section 364 of the
Bankruptcy Code or any similar provision of foreign law or the use of cash
collateral under Section 363 of the Bankruptcy Code or any similar provision of
foreign law, each Secured Party agrees that it will raise no objection to any
such financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) or to any use of cash collateral that constitutes Shared
Collateral, unless the Applicable Collateral Agent shall then oppose or object
to such DIP Financing or such DIP Financing Liens or use of cash collateral (and
(i) to the extent that such DIP Financing Liens are senior to the Liens on any
such Shared Collateral for the benefit of Controlling Secured Parties, each
other Secured Party will subordinate its Liens with respect to such Shared
Collateral on the same terms as the Liens of the Controlling Secured Parties
(other than any Liens of any Secured Parties constituting DIP Financing Liens)
are subordinated thereto, and (ii) to the extent that such DIP Financing Liens
rank pari passu with the Liens on any such Shared Collateral granted to secure
the Obligations of the Controlling Secured Parties, each other Secured Party
will confirm the priorities with respect to such Shared Collateral as set forth
herein), in each case so long as (A) the Secured Parties of each Series retain
the benefit of their Liens on all such Shared Collateral pledged to the DIP
Lenders, including proceeds thereof arising after the commencement of such
proceeding, with the same priority vis-à-vis all the other Secured Parties
(other than any Liens of the Secured Parties constituting DIP Financing Liens)
as existed prior to the commencement of such Bankruptcy Case, (B) the Secured
Parties of each Series are granted Liens on any additional collateral pledged to
any Secured Parties as adequate protection or otherwise in connection with such
DIP Financing or use of cash collateral, with the same priority vis-à-vis the
Secured Parties as set forth in this Agreement, (C) if any amount of such DIP
Financing or cash collateral is applied to repay any of the Obligations, such
amount is applied pursuant to Section 2.01, and (D) if any Secured Parties are
granted adequate protection with respect to Obligations subject hereto,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied pursuant to Section 2.01; provided that the Secured Parties of any
Series shall have a right to object to the grant of a Lien to secure the DIP
Financing over any collateral securing such Series that is not Shared
Collateral; and provided, further, that the Secured Parties receiving adequate
protection shall not object to any other Secured Party receiving adequate
protection comparable to any adequate protection granted to such Secured Parties
in connection with a DIP Financing or use of cash collateral.

SECTION 2.06. Reinstatement. In the event that any of the Obligations shall be
paid in full and such payment or any part thereof shall subsequently, for
whatever reason (including an order or judgment for disgorgement of a preference
under Title 11 of the United States Code, or any similar law, or the settlement
of any claim in respect thereof), be required to be returned or repaid, the
terms and conditions of this Article II shall be fully applicable to such
Obligations until all such Obligations shall again have been paid in full in
cash.

 

11



--------------------------------------------------------------------------------

SECTION 2.07. Insurance. As among the Secured Parties, following the occurrence
of an Event of Default, the Applicable Collateral Agent shall have the right to
adjust or settle any insurance policy or claim covering or constituting Shared
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Shared Collateral solely
to the extent the Secured Parties or holders of any Series of Obligations
possess such right under the Credit Documents, and the Applicable Collateral
Agent shall apply the proceeds received from any such adjustment, settlement or
award in accordance with the provisions of Section 2.01.

SECTION 2.08. Refinancings. The Obligations of any Series may be Refinanced, in
whole or in part, in each case, without notice to, or the consent (except to the
extent a consent is otherwise required to permit the Refinancing transaction
under any Credit Document) of any Secured Party of any other Series, all without
affecting the priorities provided for herein or the other provisions hereof in
compliance with Section 5.02(c). The Grantors and the Secured Parties agree to
enter into any documents or take any other actions reasonably necessary to
preserve the priorities provided for herein in light of, and after giving effect
to, such Refinancing.

SECTION 2.09. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Credit Documents to the contrary, collateral consisting
of cash and cash equivalents pledged to secure Credit Agreement Obligations
consisting of reimbursement obligations in respect of letters of credit or
otherwise held by the Administrative Agent (as defined in the Credit Agreement)
pursuant to Section 2.05 of the Credit Agreement (or any equivalent successor
provision) shall be applied as specified in the Credit Agreement and will not
constitute Shared Collateral.

SECTION 2.10. Possessory Collateral Agent as Gratuitous Bailee for Perfection.
(a) The Possessory Collateral shall be delivered to the Applicable Collateral
Agent, and the Applicable Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral in its possession or control (or in the
possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party with a Lien over such Shared Collateral and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable Security
Documents, in each case, subject to the terms and conditions of this
Section 2.10); provided that at any time after the Discharge of Obligations of
the Series for which the Applicable Collateral Agent is acting, the Applicable
Collateral Agent shall (at the sole cost and expense of the Grantors), promptly
deliver all Possessory Collateral to the Applicable Collateral Agent (after
giving effect to the Discharge of such Obligations) together with any necessary
endorsements reasonably requested by the Applicable Collateral Agent (or make
such other arrangements as shall be reasonably requested by the Applicable
Collateral Agent to allow the Applicable Collateral Agent to obtain control of
such Possessory Collateral).

(b) Pending delivery to the Applicable Collateral Agent, each other Collateral
Agent agrees to hold any Shared Collateral constituting Possessory Collateral,
from time to time in its possession, as gratuitous bailee for the benefit of
each other Secured Party and any assignee, solely for the purpose of perfecting
the security interest granted in such Possessory Collateral, if any, pursuant to
the applicable Security Documents, in each case, subject to the terms and
conditions of this Section 2.10.

(c) The duties or responsibilities of each Collateral Agent under this
Section 2.10 shall be limited solely to holding any Shared Collateral
constituting Possessory Collateral as gratuitous bailee for the benefit of each
other Secured Party for purposes of perfecting the Lien held by such Secured
Parties therein.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Existence and Amounts of Liens and Obligations

Whenever any Collateral Agent shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any Obligations of any Series, or the Shared Collateral
subject to any Lien securing the Obligations of any Series, it may request that
such information be furnished to it in writing by each other Collateral Agent
and shall be entitled to make such determination on the basis of the information
so furnished; provided that if any Collateral Agent shall fail or refuse
reasonably promptly to provide the requested information, the requesting
Collateral Agent shall be entitled to make any such determination by such method
as it may, in the exercise of its good faith judgment, determine, including by
reliance upon a certificate of the Company. Each Collateral Agent may rely
conclusively, and shall be fully protected in so relying, on any determination
made by it in accordance with the provisions of the preceding sentence (or as
otherwise directed by a court of competent jurisdiction) and shall have no
liability to any Grantor, any Secured Party or any other person as a result of
such determination.

ARTICLE IV

The Applicable Collateral Agent

SECTION 4.01. Appointment and Authority. (a) Each of the Secured Parties hereby
irrevocably appoints and authorizes the Applicable Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Applicable Collateral Agent by the terms hereof or thereof, including for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Grantor to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In this connection,
the Applicable Collateral Agent and any co-agents, sub-agents, delegates,
receivers and attorneys-in-fact appointed by the Applicable Collateral Agent
pursuant to Section 4.05 for purposes of holding or enforcing any Lien on the
Collateral (or any portion thereof) granted under any of the Security Documents,
or for exercising any rights and remedies thereunder, shall be entitled to the
benefits of all provisions of this Article IV (as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Security
Documents) as if set forth in full herein with respect thereto. Without limiting
the foregoing, each of the Secured Parties, and each Collateral Agent, hereby
agrees to provide such cooperation and assistance as may be reasonably requested
by the Applicable Collateral Agent to facilitate and effect actions taken or
intended to be taken by the Applicable Collateral Agent pursuant to this Article
IV, such cooperation to include execution and delivery of notices, instruments
and other documents as are reasonably deemed necessary by the Applicable
Collateral Agent to effect such actions, and joining in any action, motion or
proceeding initiated by the Applicable Collateral Agent for such purposes.

(b) Each Secured Party acknowledges and agrees that, subject to the express
terms of this Agreement, the Applicable Collateral Agent shall be entitled, for
the benefit of the Secured Parties, to sell, transfer or otherwise dispose of or
deal with any Shared Collateral as provided herein and in any of the Security
Documents, without regard to any rights to which the holders of the Secured
Obligations would otherwise be entitled as a result of such Secured Obligations.
Without limiting the foregoing, each Secured Party agrees that no Collateral
Agent or other Secured Party shall have any duty or obligation first to marshal
or realize upon any type of Shared Collateral (or any other Collateral securing
any of the Obligations), or to sell, dispose of or otherwise liquidate all or
any portion of such Shared Collateral (or any other Collateral securing any
Obligations), in any manner that would maximize the return to such Secured Party
or any Series of Secured Parties, notwithstanding that the order and timing of
any such realization, sale, disposition or liquidation may affect the amount of
proceeds actually received by such Secured Party from such realization, sale,
disposition or liquidation. Each of the Secured Parties waives any claim it may
now or hereafter have against any Collateral Agent for any other Series of
Obligations or any other Secured Party of any other Series arising out of
(i) any actions which any Collateral Agent or any

 

13



--------------------------------------------------------------------------------

Secured Party takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale, release or depreciation of, or failure to
realize upon, any of the Collateral and actions with respect to the collection
of any claim for all or any part of the Obligations from any account debtor,
guarantor or any other party) in accordance with the Security Documents or any
other agreement related thereto or in connection with the collection of the
Obligations or the valuation, use, protection or release of any security for the
Obligations, (ii) any election by any Collateral Agent or any holders of
Obligations, in any proceeding instituted under the Bankruptcy Code, of the
application of Section 1111(b) of the Bankruptcy Code or (iii) subject to
Section 2.05, any borrowing by, or grant of a security interest or
administrative expense priority under Section 364 of the Bankruptcy Code by, any
Grantor or any of its subsidiaries, as debtor-in-possession, in each case,
except as a result of a breach of this Agreement.

SECTION 4.02. Rights as a Secured Party. (a) The Person serving as the
Applicable Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Secured Party under any Series of Obligations that it holds as
any other Secured Party of such Series and may exercise the same as though it
were not the Applicable Collateral Agent and the term “Secured Party” or
“Secured Parties” or (as applicable) “Credit Agreement Secured Party”, “Credit
Agreement Secured Parties”, “Indenture Secured Party”, “Indenture Secured
Parties”, “Additional Secured Party” or “Additional Secured Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Applicable Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Grantors or any
subsidiary or other Affiliate thereof as if such Person were not the Applicable
Collateral Agent hereunder and without any duty to account therefor to any other
Secured Party.

SECTION 4.03. Exculpatory Provisions. (a) No Collateral Agent shall have any
duties or obligations under this Agreement except those expressly set forth
herein. Without limiting the generality of the foregoing, each Collateral Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether an Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that such Collateral Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose such Collateral Agent to liability or that is contrary to this Agreement
or applicable law;

(iii) shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its affiliates that is communicated to or
obtained by the entities serving as a Collateral Agent or any of its affiliates
in any capacity;

 

14



--------------------------------------------------------------------------------

(iv) shall not be liable for any action taken or not taken by it (1) in the
absence of its own gross negligence or willful misconduct or (2) in reliance on
a certificate of an authorized officer of the Company stating that such action
is permitted by the terms of this Agreement. Each Collateral Agent shall be
deemed not to have knowledge of any Event of Default under any Series of
Obligations unless and until notice describing such Event Default and
referencing the applicable agreement is given to such Collateral Agent at the
address provided in Section 5.01 by the Collateral Agent of such Obligations or
a Grantor;

(v) shall not be responsible for or have any duty to ascertain or inquire into
(1) any statement, warranty or representation made in or in connection with this
Agreement (except for its representations and warranties set forth in Article V)
or any Security Document, (2) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (3) the performance or observance by any other Person of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (5) the value or the sufficiency of any Collateral for any
Series of Obligations or (6) the satisfaction of any condition set forth in any
Credit Document, other than to confirm receipt of items expressly required to be
delivered to such Collateral Agent;

(vi) shall not be required to expend, advance or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in any of the Security Documents or in the exercise of any of its rights or
powers hereunder or under any of the Security Documents unless it is indemnified
to its satisfaction and the Collateral Agent shall have no liability to any
person for any loss occasioned by any delay in taking or failure to take any
such action while it is awaiting an indemnity satisfactory to it;

(vii) need not segregate money held in trust hereunder from other funds except
to the extent required by law. No Collateral Agent shall be under liability for
interest on any money received by it hereunder except as otherwise agreed in
writing; and

(viii) beyond the exercise of reasonable care in the custody thereof, no
Collateral Agent shall not have any duty as to any Collateral in its possession
or control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto, and no Collateral Agent shall be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. Each
Collateral Agent shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords similar collateral and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee.

(a) Upon any payment or distribution of assets hereunder, the Collateral Agents
and the Secured Parties shall be entitled to conclusively rely upon any order or
decree entered by any court of competent jurisdiction in which an Insolvency or
Liquidation Proceeding is pending, or a certificate of the trustee in
bankruptcy, liquidating trustee, custodian, receiver, assignee for the benefit
of creditors, agent or other person making such payment or distribution in the
Insolvency or Liquidation Proceeding, delivered to any Collateral Agent, for the
purpose of ascertaining the persons entitled to participate in such payment or
distribution, the amount thereof or payable thereon, the amount or amounts paid
or distributed thereon and all other facts pertinent thereto.

 

15



--------------------------------------------------------------------------------

(b) In the event that, following a foreclosure in respect of any Collateral, the
Applicable Collateral Agent acquires title to any portion of such Collateral or
takes any managerial action of any kind in regard thereto in order to carry out
any fiduciary or trust obligation for the benefit of another, which in the
Applicable Collateral Agent’s sole discretion may cause the Applicable
Collateral Agent to be considered an “owner or operator” under the provisions of
CERCLA or otherwise cause the Applicable Collateral Agent to incur liability
under CERCLA or any other Federal, state or local law, the Applicable Collateral
Agent reserves the right, instead of taking such action, to either resign as the
Applicable Collateral Agent or arrange for the transfer of the title or control
of the asset to a court-appointed receiver.

(c) The rights and protections of the Collateral Agents set forth herein shall
also be applicable to each Collateral Agent in its roles as mortgagee,
beneficiary, pledgee or any of its other roles (including as Collateral Agent)
under the Security Documents.

SECTION 4.04. Reliance by Collateral Agents. Each Collateral Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Each Collateral Agent also
may rely upon any statement made to it orally or by telephone and reasonably
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. Each Collateral Agent may consult with legal
counsel (who may be counsel for the Company, a Collateral Agent or counsel of
its choice), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 4.05. Delegation of Duties.

Any Collateral Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Security Document by or through
any one or more sub-agents, delegates or attorneys-in-fact appointed by such
Collateral Agent and shall not be responsible for acts or omissions of any such
sub-agents, delegates or attorneys-in-fact appointed by it with due care. Any
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through its respective Affiliates. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Affiliates of any Collateral Agent and any such sub-agent.

It is the purpose of this Section that there shall be no violation of any law of
any jurisdiction (including particularly the law of any sovereign state) denying
or restricting the right of the Applicable Collateral Agent to transact business
or bring legal proceedings in such jurisdiction. It is recognized that in case
of litigation under this Agreement, and in particular in case of the enforcement
thereof on default, or in the case the Applicable Collateral Agent deems that by
reason of any present or future law of any jurisdiction it may not exercise any
of the powers, rights or remedies herein granted to the Applicable Collateral
Agent or hold title to the properties, in trust, as herein granted or take any
action which may be desirable or necessary in connection therewith, it may be
necessary that the Applicable Collateral Agent appoint an individual or
institution as a collateral agent or agent. The following provisions of this
Section are adopted to these ends.

In the event that the Applicable Collateral Agent appoints an additional
individual or institution as a collateral agent or agent, each and every remedy,
power, right, claim, demand, cause of action, immunity, estate, title, interest
and lien expressed or intended by this Agreement to be exercised by or vested in
or conveyed to the Applicable Collateral Agent with respect thereto shall be
exercisable by and vest in such separate collateral agent or agent but only to
the extent necessary to enable such collateral agent or agent to exercise such
powers, rights and remedies.

 

16



--------------------------------------------------------------------------------

SECTION 4.06. Non-Reliance on Collateral Agent and other Secured Parties. Each
Secured Party acknowledges that it has, independently and without reliance upon
any Collateral Agent or any other Secured Party or any of their Affiliates and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement and the other
Credit Documents. Each Secured Party also acknowledges that it will,
independently and without reliance upon any Collateral Agent or any other
Secured Party or any of their Affiliates and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 4.07. Indemnity. The Company, failing which the other Grantors, shall
reimburse the Applicable Collateral Agent (which, for purposes of this Section,
shall include its officers, directors, employees, agents, delegates, counsel and
any receiver appointed under this Agreement) upon request for all properly
incurred, reasonable and documented out-of-pocket expenses incurred or made by
it in connection with this Agreement. Such expenses shall include the properly
incurred, reasonable and documented compensation and expenses, disbursements and
advances of the Applicable Collateral Agent’s agents, delegates, counsel,
accountants and experts and any receiver appointed by the Applicable Collateral
Agent. The Grantors jointly and severally shall indemnify the Applicable
Collateral Agent (which for purposes of this Section shall include its officers,
directors, employees, agents delegates and counsel and any receiver appointed
under this Agreement) against any and all loss, liability, claim, taxes, costs,
damage or expense (including properly incurred, reasonable and documented
attorneys’ fees and expenses) incurred by or in connection with the acceptance
or administration of the Applicable Collateral Agent’s performance of its duties
hereunder and under applicable law, including the costs and expenses of
enforcing this Agreement and any Collateral hereunder and defending itself
against or investigating any claim. The obligation to pay such amounts shall
survive the payment in full or defeasance of the Obligations or the removal or
resignation of any such Applicable Collateral Agent. The Applicable Collateral
Agent shall notify the Company of any claim for which it may seek indemnity
promptly upon obtaining actual knowledge thereof; provided that any failure so
to notify the Company shall not relieve any Grantor of its indemnity obligations
hereunder. The Company may defend the claim and such Applicable Collateral Agent
shall provide reasonable cooperation in the defense. The Company or the other
Grantors, as applicable, shall pay the properly incurred, reasonable and
documented fees and expenses of one primary counsel (and, if reasonably
necessary, one local counsel in each relevant jurisdiction) for the Applicable
Collateral Agent. The Company and the other Grantors need not reimburse any
expense or indemnify against any loss, liability or expense incurred by the
Applicable Collateral Agent through such Applicable Collateral Agent’s own
willful misconduct or gross negligence. No provision of this Agreement require
the Applicable Collateral Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder,
or in the exercise of any of its rights or powers, if repayment of such funds or
adequate indemnity against such risk or liability is not assured to its
satisfaction. The provisions of this Section 4.07 shall survive the termination
of this Agreement or the resignation or removal of any Applicable Collateral
Agent.

ARTICLE V

Miscellaneous

SECTION 5.01. Notices. All notices and other communications provided for herein
(including, but not limited to, all the directions and instructions to be
provided to the Applicable Collateral Agent herein by the Secured Parties) shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

 

17



--------------------------------------------------------------------------------

(a) if to the Indenture Agent, to it at The Bank of New York Mellon Trust
Company, N.A., 10161 Centurion Parkway, Jacksonville, FL 32256 (Fax No.
(904) 645-1921; Attention: Corporate Trust Administration);

(b) if to the Bank Collateral Agent, to it at Credit Suisse AG, Agency Manager,
Eleven Madison Avenue, New York, NY 10010 (Fax No. (212) 322-2291);

(c) if to any Additional Agent, to it at the address set forth in the applicable
Joinder; and

(d) if to any of the Grantors, to Claire’s Stores, Inc., 2400 West Central Road,
Hoffman Estates, IL 60192 (Fax No. (847) 765-6747; Attention: Chief Financial
Officer).

Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt (if
a Business Day) and on the next Business Day thereafter (in all other cases) if
delivered by hand or overnight courier service or sent by fax or on the date
five Business Days after dispatch by certified or registered mail if mailed, in
each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 5.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 5.01. As agreed
to in writing among each Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable Person provided from time to time by such
Person.

SECTION 5.02. Waivers; Amendment. (a) No failure or delay on the part of any
party hereto in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the parties hereto are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by any party therefrom shall in any event be effective unless the same
shall be permitted by paragraph (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any party hereto in any case shall entitle
such party to any other or further notice or demand in similar or other
circumstances.

(b) This Agreement or any provision hereof may be terminated, waived, amended or
modified (other than pursuant to any Joinder) only pursuant to an agreement or
agreements in writing entered into by each Collateral Agent. Notwithstanding the
foregoing no provision of this Agreement may be terminated, waived, amended or
modified without the prior written consent of the Company if such termination,
waiver, amendment or modification would adversely affect any Grantor.
Notwithstanding the foregoing, without the consent of any Secured Party or any
other Collateral Agent, (i) the Collateral Agent for any Additional Obligations
may become a party hereto in accordance with Section 5.02(c) and (ii) the
Applicable Collateral Agent may effect amendments and modifications to this
Agreement (which may be in the form of an amendment and restatement) to the
extent the Applicable Collateral Agent reasonably deems necessary to incorporate
Additional Obligations into this Agreement.

(c) So long as permitted by the Credit Documents then in effect, the Company may
from time to time designate Indebtedness and other obligations as Additional
Obligations hereunder by delivering to the Applicable Collateral Agent and each
Collateral Agent (i) a certificate signed by a Responsible Officer of the
Company (A) identifying the Indebtedness and other obligations so designated and
the aggregate principal amount or face amount thereof, (B) stating that such
Indebtedness and other obligations are designated as Additional Obligations

 

18



--------------------------------------------------------------------------------

for purposes hereof, (C) representing that such designation of such Indebtedness
and other obligations as Additional Obligations complies with the terms of the
Credit Documents then outstanding and that, after giving effect to the
designation of such Additional Obligations, all Obligations will constitute
“Senior Lender Claims” (as defined in the Second Lien Intercreditor Agreement,
or words of similar import the Second Lien Intercreditor Agreement) and
(D) specifying the name and address of the Collateral Agent for such
Indebtedness and other obligations and (ii) a fully executed Joinder
(substantially in the form attached as Annex A). Each Collateral Agent agrees
that upon the satisfaction of all conditions set forth in the preceding
sentence, the Collateral Agent identified in such Joinder shall act hereunder
for the benefit of all Additional Secured Parties under such Joinder, and each
Collateral Agent agrees to the appointment, and acceptance of the appointment,
of the Applicable Collateral Agent as agent for the holders of such Additional
Obligations as set forth in each Joinder and agrees, on behalf of itself and
each Secured Party it represents, to be bound by this Agreement.

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement.

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

SECTION 5.05. Obligations Absolute. Except as otherwise provided herein, the
Lien priorities provided for herein and the respective rights, interests,
agreements and obligations hereunder of the Collateral Agent and the other
Secured Parties shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Credit Document;

(b) any change in the time, place or manner of payment of, or in any other term
of (including the Refinancing of), all or any portion of the Obligations, it
being specifically acknowledged that a portion of the Obligations consists or
may consist of Indebtedness that is revolving in nature, and the amount thereof
that may be outstanding at any time or from time to time may be increased or
reduced and subsequently reborrowed;

(c) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Obligations;

(d) any amendment, waiver or other modification, whether by course of conduct or
otherwise, of any Credit Document;

(e) the securing of any Obligations with any additional collateral or
guarantees, or any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral or any other collateral or any release
of any guarantee securing any Obligations; or

(f) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Grantor in respect of the Obligations or this
Agreement, other than discharge in full of such Obligations.

SECTION 5.06. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall

constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile transmission or e-mail shall be as effective as delivery
of a manually signed counterpart of this Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 5.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 5.08. Governing Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of New York.

SECTION 5.09. Submission To Jurisdiction Waivers. The Collateral Agent, on
behalf of itself and the Secured Parties of the Series for whom it is acting,
irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Security Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the State of New York in the borough of Manhattan, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof;

(b) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be entered and enforced in other jurisdictions by suit on the
judgment or in any other manner provided or permitted by law;

(c) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(d) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in Section 5.01 or at such other
address of which the other parties hereto shall have been notified pursuant
thereto;

(e) agrees that nothing herein shall affect the right of any other party hereto
(or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 5.09 any special, exemplary, punitive or consequential damages.

 

20



--------------------------------------------------------------------------------

SECTION 5.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND FOR
ANY COUNTERCLAIM THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

SECTION 5.11. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

SECTION 5.12. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other Credit
Documents or Security Documents, the provisions of this Agreement shall control.

SECTION 5.13. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the Secured Parties in relation to one another. None of the
Company, any other Grantor or any other creditor thereof shall have any rights
or obligations hereunder, except as expressly provided in this Agreement
(provided that nothing in this Agreement (other than Section 2.04, 2.05, 2.08,
2.10 or Article V) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Documents), and none of the Company or any other
Grantor may rely on the terms hereof (other than Sections 2.04, 2.05, 2.08, 2.10
and Article V, which provision may be relied upon and enforced by the Company
and each Guarantor). Nothing in this Agreement is intended to or shall impair
the obligations of any Grantor, which are absolute and unconditional, to pay the
Obligations as and when the same shall become due and payable in accordance with
their terms.

SECTION 5.14. Collateral Agents. It is understood and agreed that (a) Credit
Suisse AG, Cayman Islands Branch, is entering into this Agreement in its
capacity as collateral agent under the Credit Agreement, and the provisions of
Article VIII of the Credit Agreement applicable to Credit Suisse AG, Cayman
Islands Branch, as collateral agent thereunder shall also apply to Credit Suisse
AG, Cayman Islands Branch, as Bank Collateral Agent hereunder, and (b) The Bank
of New York Mellon Trust Company, N.A. is entering into this Agreement in its
capacity as Trustee pursuant to the Indenture and Collateral Agent pursuant to
the Notes Collateral Agreement and, as such is entitled to all rights,
privileges, protections, benefits, immunities and indemnities provided in the
Indenture and the Notes Collateral Agreement.

SECTION 5.15. Integration. This Agreement together with the other Credit
Documents and the Security Documents represents the entire agreement of each of
the Grantors and the Secured Parties with respect to the subject matter hereof
and there are no promises, undertakings, representations or warranties by any
Grantor, the Collateral Agent or any other Secured Party relative to the subject
matter hereof not expressly set forth or referred to herein or in the other
Credit Documents or the Security Documents.

[Remainder of this page intentionally left blank]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Bank Collateral Agent

 

By:

  /s/ Robert Hetu  

 

  Name: Robert Hetu   Title: Managing Director

 

By:

  /s/ Kevin Buddhdew  

 

  Name: Kevin Buddhdew   Title: Associate

SIGNATURE PAGE TO

FIRST LIEN INTERCREDITOR AGREEMENT

 

22



--------------------------------------------------------------------------------

 

THE BANK OF NEW YORK MELLON

TRUST COMPANY, N.A.,

as Indenture Agent

 

By:

  /s/ Craig A. Kaye  

 

  Name: Craig A. Kaye   Title: Vice President

SIGNATURE PAGE TO

FIRST LIEN INTERCREDITOR AGREEMENT

 

 

23



--------------------------------------------------------------------------------

 

CLAIRE’S INC.,

as Holdings

 

By:

  /s/ J. Per Brodin  

 

  Name: J. Per Brodin  

Title: Executive Vice President

          and Chief Financial Officer

 

CLAIRE’S STORES INC.,

as the Company

 

By:

  /s/ J. Per Brodin  

 

  Name: J. Per Brodin  

Title: Executive Vice President

          and Chief Financial Officer

 

CLAIRE’S BOUTIQUES, INC.

CLAIRE’S PUERTO RICO CORP.

CBI DISTRIBUTING CORP.

CLAIRE’S CANADA CORP.

BMS DISTRIBUTING CORP.

 

By:

  /s/ J. Per Brodin  

 

  Name: J. Per Brodin  

Title: Executive Vice President

          and Chief Financial Officer

 

CSI CANADA LLC

 

By:

  /s/ J. Per Brodin  

 

  Name: J. Per Brodin   Title: Manager

SIGNATURE PAGE TO

FIRST LIEN INTERCREDITOR AGREEMENT

 

 

24



--------------------------------------------------------------------------------

Annex A

To: Each Collateral Agent under the First Lien Intercreditor Agreement (in each
case, as such terms are defined below)

JOINDER (this “Joinder”) dated as of [•], 201[•] to the First Lien Intercreditor
Agreement, dated as of [            ], 2012 (as amended or supplemented from
time to time, the “First Lien Intercreditor Agreement”), among CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Bank Collateral Agent for the Credit Agreement Secured
Parties (in each case, as defined below) THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A., as Indenture Agent for the Indenture Secured Parties (in each
case, as defined below), each Grantor party hereto and each Additional Agent (as
defined below) from time to time party hereto for the Additional Secured Parties
of the Series (as defined below) with respect to which it is acting in such
capacity.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the First Lien Intercreditor Agreement.

B. The Bank Collateral Agent, the Indenture Agent, the Grantors from time to
time party thereto and each Additional Agent from time to time party thereto
have entered into the First Lien Intercreditor Agreement and pursuant to
[Section 5.02(c) of the First Lien Intercreditor Agreement in order to create a
Series of Additional Obligations] [Section 2.08 of the First Lien Intercreditor
Agreement with respect to Refinancing indebtedness], the undersigned Additional
Agent (the “New Agent”) is executing this Joinder as an Additional Agent on
behalf of the Series of Secured Parties it represents [with respect to such
Additional Obligations] [holding such Refinancing indebtedness] under the First
Lien Intercreditor Agreement.

C. Pursuant to the terms of the First Lien Intercreditor Agreement, [the
Grantors have entered into an Additional Agreement under which the Grantors have
incurred Additional Obligations. [Describe material terms of Additional
Obligations.]] [the Obligations of [describe Series] are being refinanced with
Refinancing indebtedness. [Describe material terms of Refinancing
indebtedness.]]

D. In consideration of the mutual agreements contained in the First Lien
Intercreditor Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the New Agent, on behalf of
the Series of Secured Parties it represents, hereby agrees as follows.

SECTION 1. In accordance with the First Lien Intercreditor Agreement, (a) the
New Agent by its signature below becomes a Collateral Agent under, and the
related [Series of Additional Obligations and Additional Secured Parties]
[Series of Obligations with respect to the Refinancing indebtedness and
Refinancing indebtedness Secured Parties] become subject to and bound by, the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Collateral Agent, and (b) the New Agent, on its
behalf and on behalf of such [Additional Secured Parties] [Refinancing
indebtedness Secured Parties] hereby agree to all the terms and provisions of
the First Lien Intercreditor Agreement applicable to it as a Collateral Agent
thereunder. Each reference to a “Collateral Agent” in the First Lien
Intercreditor Agreement shall be deemed to include the New Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.



--------------------------------------------------------------------------------

SECTION 2. The New Agent represents and warrants to each Collateral Agent and
the Secured Parties that (a) it has full power and authority to enter into this
Joinder, in its capacity as [agent] [trustee], (b) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, except
as such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting the
enforcement of creditors’ rights generally (regardless of whether enforcement is
considered in a proceeding at law or in equity) and subject to general
principles of equity and (c) the Credit Documents relating to such [Additional
Obligations] [Refinancing indebtedness] provide that, upon the New Agent’s entry
into this Joinder, the [holders] [lenders] of such [Additional Obligations]
[Refinancing indebtedness] will be subject to and bound by the provisions of the
First Lien Intercreditor Agreement as Additional Secured Parties.

SECTION 3. This Joinder shall become effective when the Applicable Collateral
Agent shall have received a counterpart of this Joinder that bears the
signatures of the New Agent. Delivery of an executed signature page to this
Joinder by facsimile transmission or e-mail shall be effective as delivery of a
manually signed counterpart of this Joinder.

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. Any provision of this Joinder held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. All communications and notices hereunder and under the First Lien
Intercreditor Agreement to the New Agent shall be given to it at its address set
forth below, or to such other address as such New Agent may hereafter specify.

SECTION 8. The New Agent agrees to reimburse the Applicable Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Joinder, including
the fees, other charges and disbursements of counsel for the Applicable
Collateral Agent.

[Remainder of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Agent has duly executed this Joinder to the First
Lien Intercreditor Agreement as of the day and year first above written.

 

[NAME OF NEW AGENT,]

as New Agent

 

By:

   

 

  Name:   Title:

Address for Notices:

with a copy to:

 

SIGNATURE PAGE TO JOINDER TO

FIRST LIEN INTERCREDITOR AGREEMENT